          Case 3:19-mc-00254-GAG Document 1 Filed 07/11/19 Page 1 of 2


                         U.S. Department of Homeland Security

                        UNITED STATES SECRET SERVICE

        DATE: July 2, 2019

        FROM: Carlos Colon - Resident Agent in Charge
                                  USSS-SJU
      ;UBJECT: Exemption of fees for the United States Secret
                  Service to Access Pacer

          TO: Honorable Chief United States District Judge of
                 the United States District Court of Puerto Rico
                 Gustavo A. Gelpi


                  150 Carlos Chardon Street
                  San Juan, Puerto Rico
                 00918-1767

       Attn: Hon. Chief Judge Gustavo A. Gelpi




Greetings your Honor:


        The following is to respectfully request that the San Juan Resident Office for the Secret

Service in Puerto Rico is granted an exemption of fees to have access to the Public Access to Court

Electronic Records, known as PACER.

       The San Juan Office in Puerto Rico has limited resources and has an extended jurisdiction

that includes of all the Caribbean, South America and all other Spanish speaking Countries and/or

territories. In order for us to provide a more effective tailoring of our investigations and

successfully bring to justice individuals that attempt to defraud the United States of America, we

need this tool to keep current with all the Court rulings and to effectively as well as timely, proceed

as needed and instructed.

       Previously we had limited access to this database, unfortunately our Headquarters

instructed that this access needed to be terminated and that each district will have to consult and

request to their correspondent District Courts if Such access could be granted again. San Juan

Resident Office is part of the Secret Service Field Office in Miami Florida. Unfortunately since

San Juan does not belong to their Court jurisdiction we do not get their exemption. See attachment.
         Case 3:19-mc-00254-GAG Document 1 Filed 07/11/19 Page 2 of 2


                       U.S. Department of Homeland Security

                      UNITED STATES SECRET SERVICE



       Your Honor, we the San Juan Resident Office for the Secret Service, respectfully request

to be granted the same limited access to PACER.


Sincerely,



-CARLOS COLON
Resident Agent In Charge
San Juan Resident Office
United States Secret Service




                                                                       UNITED STATES SECRET SERVICE
                                                                             San Juan Resident Office


                                                                                 Carlos Colon
                                                                            Resident Agent in Charge



                                                        #15 Millennium Park Plaza Office: 787-277-1515
                                                        2nd St. - Suite 530 Fax: 787-277-1537
                                                        Guaynabo, PR 00968 carlos.colon@usss.dhs.gov
